NUMBER 13-21-00101-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                         EX PARTE JOHN D. FERRARA


                  On appeal from County Court at Law No. 5
                        of Cameron County, Texas.


                          MEMORANDUM OPINION

 Before Chief Justice Contreras and Justices Benavides and Tijerina
            Memorandum Opinion by Justice Benavides

      Proceeding pro se, appellant John D. Ferrara appeals from the denial of his

application for writ of habeas corpus. By four issues, which we have reordered, Ferrara

contends that (1) the denial of his application is appealable, (2) his application contains

cognizable claims for habeas relief, (3) he is entitled to a new trial because there is no

reporter’s record of his underlying plea hearing, and (4) the record does not support the

habeas court’s findings of fact and conclusions of law. We affirm.
                                           I.      BACKGROUND

        On November 14, 2019, Ferrara, represented by counsel, pleaded no contest to

harassment, a class B misdemeanor. See TEX. PENAL CODE ANN. § 42.07. In his written

plea, Ferrara judicially confessed that “[he] committed the offense as alleged in the State’s

information and that each element of the State’s pleading is true.” The trial court accepted

Ferrara’s plea, found him guilty, and sentenced him to sixty-days’ confinement in the

county jail, with credit for time served. See id. § 12.22. There is no record that Ferrara

sought a direct appeal.

        On March 25, 2021, Ferrara filed a post-conviction application for habeas corpus

relief claiming (1) the trial court lacked jurisdiction over the underlying criminal

proceeding, (2) the conviction was based on false evidence, (3) Ferrara was actually

innocent based on newly discovered evidence, (4) Ferrara’s due process rights were

violated, and (5) prosecutorial misconduct undermines the conviction. The habeas court

denied the petition without a hearing because Ferrara “failed to state any cognizable claim

for the relief sought.” This appeal ensued.

                         II.      APPLICABLE LAW & STANDARD OF REVIEW

        A defendant convicted of a misdemeanor offense may attack the validity of the

conviction by way of habeas corpus if he is either (1) confined or restrained as a result of

a misdemeanor charge or conviction or (2) is no longer confined but subject to collateral

legal consequences resulting from the conviction. 1 See TEX. CONST. art. V, § 8; TEX.


        1 Ferrara was not confined at the time he filed his application. However, the State did not challenge

Ferrara’s allegation that his conviction resulted in collateral consequences that rose to the level of
“confinement” or “restraint,” including that he would not be eligible to apply for a peace officer’s license for
a period of ten years from the date of his conviction. See 37 TEX. ADMIN. CODE § 217.1(b)(4); State v.
                                                       2
CODE CRIM. PROC. ANN. art. 11.09; Ex parte Davis, 506 S.W.3d 150, 152 (Tex. App.—

Tyler 2016, no pet.); see also Ex parte Reveles, No. 13-06-00143-CR, 2007 WL 2324002,

at *1 n.1 (Tex. App.—Corpus Christi–Edinburg Aug. 16, 2007, no pet.) (mem. op., not

designated for publication). The trial court has original jurisdiction to grant post-conviction

habeas relief in misdemeanor cases. See Rodriguez v. Ct. of Appeals, Eighth Supreme

Jud. Dist., 769 S.W.2d 554, 557 (Tex. Crim. App. 1989); see also In re Rios, No. 13-17-

00511-CR, 2017 WL 4173392, at *2 (Tex. App.—Corpus Christi–Edinburg Sept. 20, 2017,

orig. proceeding) (mem. op., not designated for publication). To prevail on an application

for post-conviction writ of habeas corpus, the applicant bears the burden of proving, by a

preponderance of the evidence, the facts that would entitle him to relief. Ex parte

Richardson, 70 S.W.3d 865, 870 (Tex. Crim. App. 2002).

        “An appellate court reviewing a trial court’s ruling on a habeas claim must review

the record evidence in the light most favorable to the trial court’s ruling and must uphold

that ruling absent an abuse of discretion.” Kniatt v. State, 206 S.W.3d 657, 664 (Tex.

Crim. App. 2006). A habeas court abuses its discretion when its decision falls outside the

zone of reasonable disagreement. Buntion v. State, 482 S.W.3d 58, 76 (Tex. Crim. App.

2016) (citing Apolinar v. State, 155 S.W.3d 184, 186 (Tex. Crim. App. 2005)).

                                       III.     RIGHT TO APPEAL 2

        By his first issue, Ferrara submits that the denial of his application is appealable.


Collazo, 264 S.W.3d 121, 126–27 (Tex. App.—Houston [1st Dist.] 2008, pet. ref’d) (holding conviction
resulting in ineligibility for peace officer’s license conferred jurisdiction on trial court to consider habeas
claim).
         2 We previously granted the State’s request for leave to file a “letter brief” in place of a standard

appellee’s brief. See TEX. R. APP. P. 38 (establishing briefing requirements). After we accepted the State’s
brief, Ferrara filed an objection, asking us to hold the parties to the same standard. As Ferrara correctly
                                                      3
We agree. It is well-established that a court’s ruling on an application for habeas relief

following a misdemeanor conviction is subject to appellate review. See, e.g., Ex parte

Aguilera, 540 S.W.3d 239, 246 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (“When

reviewing the trial court’s ruling on a habeas corpus application, we view the facts in the

light most favorable to the trial court’s ruling and will uphold it absent an abuse of

discretion.” (citing Ex parte Duque, 540 S.W.3d 136, 145 (Tex. App.—Houston [1st Dist.]

2018, pet. struck))). We sustain Ferrara’s first issue.

                                       IV.      COGNIZABLE CLAIM

        Next, Ferrara takes issue with the habeas court’s conclusion that none of the

grounds presented in his application was “cognizable.” Ferrara contends that each ground

in his application is a legally recognized basis for habeas relief. On this point, we agree.

Each general ground alleged in his application, if sufficiently proven, could be a legitimate

basis for habeas relief. Nonetheless, we agree with the habeas court that Ferrara failed

to allege a facially valid claim because Ferrara’s various factual allegations, even if

accepted as true, would not establish an entitlement to habeas relief. 3

A.      Lack of Jurisdiction & Due Process Violation

        Ferrara alleged in his application that the trial court lacked jurisdiction because the




points out, the Court would not accept his pro se brief until he complied with the various briefing
requirements, and the State’s three-page brief is wholly deficient under the same appellate rules. See id.
We also note that the State’s brief misidentified the appellant and failed to aid the Court in the resolution of
this appeal. Accordingly, upon further consideration, we sustain Ferrara’s objection and strike the State’s
brief.
        3 We assume, without deciding, that each of Ferrara’s various grounds was not susceptible to direct
appeal. See Garza v. State, 435 S.W.3d 258, 262 (Tex. Crim. App. 2014) (“The Great Writ should not be
used in matters that should have been raised on appeal.” (quoting Ex parte Banks, 769 S.W.2d 539, 540
(Tex. Crim. App. 1989))).
                                                       4
complaint and information failed to “provide knowledge of [the requisite] mental state.”

Both the complaint and information alleged that in Cameron County, on or about

November 25, 2018, Ferrara “did then and there, with the intent to harass, annoy, alarm,

abuse, torment, or embarrass [the complainant], intentionally or knowingly initiate

communication in writing with [the complainant], and in the course of the communication,

make an obscene comment.” According to Ferrara, the complaint and information were

defective because they “had to show” his intent, and “[t]here is no mention of the

reasoning for the messages being sent, other than they were sent.”

       Moreover, Ferrara alleged that he filed two pretrial motions raising his objections,

but the trial court failed to set the motions for hearing or rule on them. See TEX. CODE

CRIM. PROC. ANN. art. 1.14(b) (requiring objections to defects in an indictment or

information to be raised pretrial or they are deemed waived). He contends that this lack

of “proper review” amounted to a due process violation.

       First, we have reviewed the complaint and information, and each contains all the

necessary information required by the Texas Code of Criminal Procedure. See id. arts.

15.05, 21.21. As Ferrara acknowledges, “intent” is a defined term in the Texas Penal

Code. See TEX. PENAL CODE ANN. § 6.03(a). “Generally, when a term is defined in the

penal statutes, it is permissible to use that term without further allegations in the

indictment because the defendant is presumed to be on notice of statutory definitions.”

Becker-Ross v. State, 595 S.W.3d 261, 270 (Tex. App.—Texarkana 2020, no pet.)

(quoting State v. Goldsberry, 14 S.W.3d 770, 773 (Tex. App.—Houston [1st Dist.] 2000,

pet. ref’d)). Thus, the State was not required to allege further details about Ferrara’s intent


                                              5
in the charging instrument. See id. at 270–71.

        Further, the complained-of defect is not jurisdictional in nature. For a charging

instrument to be constitutionally valid, and thus confer jurisdiction on the trial court, it need

only allege that a person committed an offense. Teal v. State, 230 S.W.3d 172, 179 (Tex.

Crim. App. 2007). If the allegations in the charging instrument are clear enough for the

defendant to identify the offense alleged, then the instrument is sufficient to confer

jurisdiction, regardless of whether an element of the offense is absent. Id. at 180. Here,

because the information unmistakably charged Ferrara with harassment, jurisdiction

properly vested in the trial court. 4 Consequently, any failure of the trial court to consider

Ferrara’s pretrial motions was harmless. See TEX. R. APP. P. 44.2.

B.      False Evidence

        Ferrara also alleged in his application that “all the claims raised by the complainant

[we]re false,” that contrary to the complainant’s accusations, he “did not message the

complainant on Linkedin,” he “did not post pictures of the complainant[’]s children,” and

he “did not send multiple messages to the complainant[’]s spouse.”

        “In order to be entitled to post-conviction habeas relief on the basis of false

evidence, an applicant must show that (1) false evidence was presented at his trial and

(2) the false evidence was material to the jury’s verdict of guilt.” Ex parte De La Cruz, 466

S.W.3d 855, 866 (Tex. Crim. App. 2015) (citing Ex parte Weinstein, 421 S.W.3d 656, 664


        4 “A trial court has subject-matter jurisdiction over a criminal case if the Texas Constitution and
statutes grant the trial court authority over the case and the State invokes the grant of authority in its
pleadings.” Dailing v. State, 546 S.W.3d 438, 443 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (citing
Trejo v. State, 280 S.W.3d 258, 260 (Tex. Crim. App. 2009)). County courts, including the statutory county
court here, generally have exclusive original jurisdiction over misdemeanors. See TEX. GOV’T CODE ANN.
§§ 25.0003(a), 25.0332, 26.045(a).
                                                    6
(Tex. Crim. App. 2014)). Both prongs must be proven by a preponderance of the

evidence. Id. (citing Weinstein, 421 S.W.3d at 664). In the context of a guilty plea, “the

materiality of false evidence is measured by what impact that false evidence had on the

defendant’s decision to plead guilty.” Ex parte Barnaby, 475 S.W.3d 316, 325 (Tex. Crim.

App. 2015). In other words, “[w]ould the defendant, knowing of the falsity of the evidence,

still have plead[ed] guilty or would he have insisted on going to trial?” Id. at 326.

        Here, Ferrara was not “unaware of false evidence” when he elected to plead no

contest. See id. at 325 (emphasis added). To the contrary, if we take him at his word,

Ferrara always knew the allegations against him were false. Yet, despite that knowledge,

Ferrara waived his right to trial, waived his right to confront his accuser, judicially

confessed to the offense, and effectively pleaded guilty. See TEX. CODE CRIM. PROC. ANN.

art. 27.02(5) (providing that a plea of no contest has the same legal effect as a guilty

plea). Thus, he cannot show that, “knowing the falsity of the evidence,” he would have

insisted on going to trial. 5 See Ex parte Barnaby, 475 S.W.3d at 325.

C.      Actual Innocence Based on New Evidence

        Relatedly, Ferrara’s third ground was that newly discovered evidence established

his actual innocence. As support for this contention, Ferrara alleged that “[a]fter closure

of the cause, [he] received information through [a] Federal record that [the] complainant

made [a] statement without factual knowledge.” In particular, the complainant purportedly

told police that Ferrara had been diagnosed as schizophrenic, that Ferrara had served in

the United States Army, and that Ferrara was divorced. According to Ferrara, none of

        5 We note that there is no allegation that the complainant has recanted. Ferrara’s false evidence
claim rests on nothing more than his denial of the complainant’s accusations.
                                                   7
these things was true, and this revelation casts doubt on the complainant’s general

credibility, and by extension, the complainant’s accusations against him.

       “Establishing a bare claim of actual innocence is a Herculean task.” Ex parte

Brown, 205 S.W.3d 538, 545 (Tex. Crim. App. 2006). “[T]o succeed in an actual

innocence claim the applicant must show ‘by clear and convincing evidence that, despite

the evidence of guilt that supports the conviction, no reasonable juror could have found

the applicant guilty in light of the new evidence.’” Id. (quoting Ex parte Tuley, 109 S.W.3d

388, 392 (Tex. Crim. App. 2002)). Ultimately, “[t]his showing must overcome the

presumption that the conviction is valid[,] and it must unquestionably establish [the]

applicant’s innocence.” Id. (citing Ex parte Tuley, 109 S.W.3d at 392). A guilty plea does

not prohibit an applicant from raising a bare innocence claim, but a convicting court

reviewing a collateral attack “is not free to ignore a guilty plea” and must weigh the

significance of the plea against the newly discovered evidence. Ex parte Tuley, 109

S.W.3d at 392–93.

       Assuming the “[f]ederal record” constitutes newly discovered evidence, the

complainant’s purported misstatements about Ferrara’s background do not conclusively

establish Ferrara’s innocence. See Ex parte Brown, 205 S.W.3d at 545 (defining “newly

discovered evidence” as “evidence that was not known to the applicant at the time of trial

and could not be known to him even with the exercise of due diligence”). As previously

mentioned, there is no allegation that the complainant has recanted, but even if he had,

a complainant’s recantation does not guarantee a successful claim of actual innocence.

See, e.g., Ex parte Navarijo, 433 S.W.3d 558, 568 (Tex. Crim. App. 2014) (“Given the


                                             8
lack of detail in the complainant’s recantation testimony and her inability to recall basic

facts surrounding the sexual-assault allegations against applicant, we conclude that her

testimony fails to unquestionably establish applicant’s innocence.”). At most, Ferrara’s

newly discovered evidence may raise credibility concerns about the complainant, but

credibility determinations are exclusively within the purview of the jury, and the jury is free

to believe or disbelieve any portion of a witness’s statement. Trenor v. State, 333 S.W.3d

799, (Tex. App.—Houston [1st Dist.] 2010, no pet.) (citing Jones v. State, 984 S.W.2d

254, 258 (Tex. Crim. App. 1998)). Thus, even if the complainant “made [a] statement

without factual knowledge,” as Ferrara alleges, it does not necessarily follow that the

complainant fabricated his harassment accusations against Ferrara. In the face of

Ferrara’s plea of no contest and his judicial confession to the commission of the offense,

this newly discovered evidence does not “unquestionably establish [Ferrara’s]

innocence.” Ex parte Brown, 205 S.W.3d at 545 (citing Ex parte Tuley, 109 S.W.3d at

392).

D.      Prosecutorial Misconduct

        Finally, Ferrara claimed that his conviction was tainted by prosecutorial misconduct

because “[t]he State did a subpar investigation into the matter.” Ferrara alleged that the

State “failed to obtain easily obtainable evidence from Social Media Platforms” that was

exculpatory.

        The State has a duty to divulge exculpatory or impeachment evidence, and a

failure to do so violates a defendant’s right to due process. Brady v. Maryland, 373 U.S.

83, 86–88 (1963). “However, the [S]tate is not required to seek out exculpatory evidence


                                              9
independently on appellant’s behalf, or furnish appellant with exculpatory or mitigating

evidence that is fully accessible to appellant from other sources.” Harm v. State, 183

S.W.3d 403, 407 (Tex. Crim. App. 2006) (first citing United States v. Bagley, 473 U.S.

667, 675 (1985); then citing Jackson v. State, 552 S.W.2d 798, 804 (Tex. Crim. App.

1976)). Thus, Ferrara’s allegation that the State “failed to obtain easily obtainable

evidence” on his behalf is not a legally recognized claim of prosecutorial misconduct. See

id.

       In sum, Ferrara voluntarily pleaded no contest to the misdemeanor charge of

harassment. Although he may now earnestly regret that decision, he did not allege a

“cognizable” basis for habeas relief, and therefore, the habeas court did not abuse its

discretion in denying his application. See Buntion, 482 S.W.3d at 76. Ferrara’s second

issue is overruled.

                                V.     REPORTER’S RECORD

       By his third issue, Ferrara claims for the first time on appeal that he is entitled to a

new trial because there is no reporter’s record of his plea hearing. According to Ferrara,

a reporter’s record would show that his mental health status became a central issue at

the plea hearing, and although he disputes any concerns over his mental health, he

believes that the topic, falsely interjected by the complainant, colored the proceeding. For

example, he alleges that the State offered “to make a plea bargain to send [him] to a

mental health ward” and raised the issue during the punishment phase.

       Because this issue was not included in Ferrara’s application, it cannot be raised

for the first time on appeal. See Ex parte Torres, 941 S.W.2d 219, 220 (Tex. App.—


                                             10
Corpus Christi–Edinburg 1996, pet. ref’d). Even if Ferrara had preserved the issue, 6 it is

not clear how it would support his claim for habeas relief. Importantly, Ferrara has never

argued that he was mentally incompetent and that his plea was not free and voluntary as

a result. See TEX. CODE CRIM. PROC. ANN. art. 26.13(b) (“No plea of guilty or nolo

contendere shall be accepted by the court unless it appears that the defendant is mentally

competent and the plea is free and voluntarily.”). To the contrary, Ferrara insists that he

is, and has always been, mentally sound. Thus, having freely and voluntarily entered a

plea of no contest and having received a sentence of time served, we fail to see how the

State’s apparent concern for his mental health infringed upon his constitutional rights.

See Blackledge v. Allison, 431 U.S. 63, 21 (1977) (explaining that “the very purpose of

the writ of habeas corpus [is] to safeguard a person’s freedom from detention in violation

of constitutional guarantees”). Ferrara’s third issue is overruled.

                          VI.     FINDINGS OF FACT & CONCLUSIONS OF LAW

        By his last issue, Ferrara argues that the habeas court’s findings of fact and

conclusions of law are not supported by the record. The clerk’s record contains proposed

findings of fact and conclusions of law submitted by the State but unsigned by the habeas

court. The clerk’s record does not include any separate findings of fact and conclusions

of law entered by the habeas court. Without any such findings or conclusions, there is

nothing for us to review. See London v. State, 490 S.W.3d 503, 508 (Tex. Crim. App.



        6  There is no indication from the appellate record that Ferrara requested a reporter’s record of the
plea hearing. See Perez v. State, 261 S.W.3d 760, 764 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d)
(noting that the appellant “has the burden to properly initiate the completion of a record sufficient to illustrate
reversible error”). Therefore, we cannot confirm his allegation on appeal that no record of the hearing was
made.
                                                       11
2016) (“Generally, the appealing party carries the burden to ensure that the record on

appeal is sufficient to resolve the issues presented.”). Ferrara’s fourth issue is overruled.

                                    VII.   CONCLUSION

       We affirm the habeas court’s judgment.



                                                                GINA M. BENAVIDES
                                                                Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
9th day of June, 2022.




                                             12